DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s remarks/amendments filed on December 2, 2021. Claims 1, 3, 68, 11-13, 16-18 have been amended. Claims 1-20 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/21 and 1/10/22 were considered by the examiner. See attached PTO-form 1449.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meretakis et al. (US 2011/0302153 A1) in view of Metzler et al. (US 2011/0093331 A1).
As per claim 1, Meretakis discloses a method for providing recommended contents, comprising: 
receiving a search query (para. 25, as user submit search query); 
selecting the event from the predetermined event set based on the search query (para. 26, as event aggregator determines an event that is referenced by the query); and
providing the recommended contents in a structured template including one or more elements (para. 26, as integrated event view is generated), 
each element including one or more sub- contents, and each sub-content being correlated to corresponding recommended contents (para. 31-32, as related event(s) link(s) to more information);
each element being associated with a feature of the event, each feature of the event corresponding to a search intent, each element including one or more sub-contents, and each sub-content being correlated to corresponding recommended contents (para. 31-32, as related event(s) link(s) to more information).  
Meretakis does not explicitly teach, but Metzler teaches identifying an event based on previous search query activity; storing the event in a predetermined event set (para. 0026, 0187); 
identifying the recommended contents based on the search query (para. 0027);  
para. 0029-0030, 0056; [0061, as hierarchical content taxonomy…be arrangement of the contents into groups according to the relationship of each to the others]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Meretakis to implement the above steps as taught by Metzler because it would provide more desirable to increase the display the relevance search content to the user, as suggested by Metzler (para. 0007, last 3 lines).
As per claim 2, Meretakis further teaches wherein the feature of the event is any one of the followings: topic relevant to the event; critical moment of the event; location associated with the event; person involved in the event; dominant subject relevant to the event; representative document from mainstream media; representative message from social network; and multimedia information on the event (para. 31).  
As per claim 3, Meretakis further teaches wherein the one or more sub-contents at least comprises: a key word derived from the corresponding recommended contents; and extracted information obtained from each of the corresponding recommended contents (para. 26).  
As per claim 4, Meretakis further teaches wherein the structured template is presented based on a scale of the recommended contents (para. 0025, 0033).  
As per claim 5, Metzler further teaches wherein the structured template is presented with a color corresponding to a social sentiment on the event (para. 0168).
As per claim 6, Meretakis discloses a method for providing recommended contents, comprising: 

determining one or more features of the event, the recommended contents being provided in a structured template including one or more elements (para. 26, as integrated event view is generated), 
each element of the one or more elements being associated with a feature of the event, and each element including one or more sub-contents; and correlating each of the sub-contents with corresponding recommended contents (para. 31-32, as related event(s) link(s) to more information).  
Meretakis does not explicitly teach, but Meretakis does not explicitly teach, but Metzler teaches identifying the recommended contents based on the search query (para. 0027); by applying a semantic vector clustering function to the recommended contents to group the recommended contents into the one or more elements (para. 0029-0030, 0056; [0061, as hierarchical content taxonomy…be arrangement of the contents into groups according to the relationship of each to the others]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Meretakis to implement the above steps as taught by Metzler because it would provide more desirable to increase the display the relevance search content to the user, as suggested by Metzler (para. 0007, last 3 lines).
As per claims 11 and 16, these independent claims recite several elements that are similar to the elements recited in claim 1 and 6; except in the context of an 
As per claims 7-10, 12-15, 17-20 have similar limitations as recited in claims 2-5; therefore they are rejected under the same subject matter.

Response to Arguments
Applicant’s arguments with respect to claims 1-20, filed on have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhong et al. (US Patent No. 10,741,415): Content Recommendation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        February 17, 2022